Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-29-2004

Johnson v. Thomas Jefferson
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4485




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Johnson v. Thomas Jefferson" (2004). 2004 Decisions. Paper 182.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/182


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 03-4485


                                  SEAN JOHNSON,

                                                                      Appellant

                                           v.

                THOMAS JEFFERSON UNIVERSITY HOSPITAL;
              NATIONAL UNION OF HOSPITAL AND HEALTHCARE
                       EMPLOYEES DISTRICT 1199C


                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. Civ. No. 02-07303)
                       Honorable John R. Padova, District Judge


                      Submitted under Third Circuit LAR 34.1(a)
                                  October 29, 2004

  BEFORE: SCIRICA, Chief Judge, and FISHER and GREENBERG, Circuit Judges

                               (Filed: October 29, 2004)


                              OPINION OF THE COURT


GREENBERG, Circuit Judge.

      Sean Johnson appeals from an order for summary judgment entered on October 2,

2003, and from an order denying his motion for reconsideration entered on October 20,
2003, in this hybrid action under section 301 of the Labor Management Relations Act, 29

U.S.C. § 185, against his employer, Thomas Jefferson University Hospital, and for breach

of the duty of fair representation against his labor union, National Union of Hospital and

Health Care Employees District 1199C. See DelCostello v. International Bhd. of

Teamsters, 462 U.S. 151, 164-65, 103 S.Ct. 2281, 2290-91 (1983). The district court had

jurisdiction under 28 U.S.C. § 1331 and we have jurisdiction under 28 U.S.C. § 1291 and

exercise plenary review on this appeal. See Kopec v. Tate, 361 F.3d 772, 775 (3d Cir.

2004), petition for cert. filed (July 19, 2004) (No. 04-112).

       The district court set forth the factual background of this case in its memorandum

opinion of October 1, 2003, and set forth the legal principles applicable in that opinion

and in its order of October 20, 2003, denying reconsideration, and we have nothing to add

to those opinions. Unfortunately, the record makes quite plain that Johnson simply could

not conduct himself in carrying out the duties of his employment in a way so as to justify

the hospital in retaining him on its staff. Thus, the hospital really had no choice but to

terminate his employment, as it eventually did, and it did not violate any duty to him in

doing so.

       After our study of this matter we are satisfied that both appellees get right to the

heart of the matter in their respective briefs:

              Johnson failed to support any of his claims with evidence that
       District 1199C was motivated by anything other than legitimate
       considerations of the strength of Johnson’s claims against Thomas
       Jefferson. Indeed, the evidence reveals that the conduct of District 1199C

                                                  2
       was appropriate and reasonable under the circumstances. Both the Union
       and Thomas Jefferson tried to save Johnson from his own self-destructive
       conduct, but Johnson refused to let them do so.

Br. of appellee hospital at 18;

              Mr. Johnson’s [duty of fair representation] claim, therefore, must be
       shown to be supported [by] evidence demonstrating that the Union’s
       treatment of him was ‘arbitrary’ such that ‘the Union’s behavior [was] so
       far outside “a wide range of reasonableness” as to be irrational.’ [Air Line
       Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67, 111 S.Ct. 1127, 1130
       (1991)]. The record demonstrates no such behavior by the Union towards
       Mr. Johnson. To the contrary, the record evidence shows that the Union’s
       agents worked diligently to save Mr. Johnson from his own patently self-
       destructive behavior, but that they were thwarted at every step by Mr.
       Johnson himself.

Br. of appellee union at 16-17.

       The orders of October 2, 2003, and October 20, 2003, will be affirmed.




                                            3